Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 1 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

NICHOLAS CONLAN,

Plaintiff, CV 18-94-H-JTJ
vs.

COSTCO WHOLESALE FINDINGS OF FACT,
CORPORATION, CONCLUSIONS OF LAW

AND ORDER
Defendant.

 

 

INTRODUCTION
The Court conducted a bench trial in this matter beginning on
December 9, 2020. Plaintiff Nicholas Conlan (Conlan) was represented by Kevin
E. Vanio, Esq. Defendant Costco Wholesale Corporation (Costco) was
represented by John G. Crist, Esq. and Haley Ford, Esq. Oral testimony and
documentary evidence was presented during the trial. The parties submitted post-
trial briefs and proposed Findings of Fact and Conclusions of Law. This matter
was fully briefed on June 1, 2021. Based on the record developed in open court,
the Court makes the following:
FINDINGS OF FACT

1. Costco operates cash and carry membership locations, commonly
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 2 of 42

referred to as “warehouses.” Costco sells merchandise to persons and businesses
who are Costco “members.” Costco owns and operates a warehouse in Helena,
Montana.

2. Conlan began working at Costco’s warehouse in Helena on or about
November 24, 2014. Conlan was hired as a part-time, seasonal Front-End Service
Assistant.

3. | Conlan had worked for Sam’s Club (Costco’s rival) prior to his
employment with Costco. Conlan had success working at Sam’s Club. Conlan
knew, however, that he could not be promoted to a manager’s position at Sam’s
Club because he had family members who worked there. Thus, Conlan was
motivated to find work outside of Sam’s Club.

4, Costco gave Conlan his first performance evaluation on
December 22, 2014. Conlan received high marks for his appearance, his
personality, his sales abilities, and his relations with the public.

5. Costco offered Conlan the position of Membership Marketer Service
Clerk on or about August 19, 2015. Conlan worked as a Membership Marketer
Service Clerk from August 19, 2015 through August 21, 2017. Conlan performed
various marketing activities. Conlan traveled to marketing events in and around

Helena selling new Costco memberships.

-2-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 3 of 42

6. | Conlan was successful as Membership Marketer Service
Clerk. Conlan received a positive performance evaluation on November 22, 2016.
Conlan became the top seller of new Costco memberships in March 2017.

7.  Conlan participated in Costco’s Employee Club (the Club).

Conlan became the Treasurer of the Club in the fall of 2016. Conlan performed
his duties as Treasurer well.

8. When Conlan would travel to marketing events outside of Helena he
would sometimes travel on roads covered with snow and ice. Travel on slippery
roads caused Conlan to experience travel anxiety. Conlan’s travel anxiety arose
from a car accident that he had experienced on an icy roadway while in high
school. Conlan would sometimes experience migraine headaches as a result of his
travel anxiety. Costco allowed Conlan to take time off work when he experienced
a migraine headache.

9. Conlan received a 5-week old Yorkshire Terrier dog as a wedding gift
on or about August 30, 2015. Conlan named the dog “Teddy.”

10. Conlan began training Teddy to become a service dog after he had
suffered an anxiety attack on February 14, 2017. Conlan learned how to train
Teddy by reviewing information on the internet. Conlan trained Teddy to alert

him and others if he was about to experience an anxiety attack. Teddy would sit

-3-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 4 of 42

near Conlan’s feet if he sensed that Conlan was becoming anxious. If Conlan felt
_ an anxiety attack coming on, Conlan would press a button on his watch that would
create a noise. Teddy would respond to the noise by emitting a high-pitched bark
that would alert people in the vicinity that Conlan needed medical assistance.

11. Conlan entered Costco’s Helena warehouse as a customer on
March 11, 2017, for the purpose of purchasing a set of tires for his vehicle.
Conlan had Teddy with him. Conlan was greeted by his direct supervisor, Warren
Miller (Miller). Miller asked Conlan whether Teddy was a service animal. Miller
also asked Conlan whether Teddy could perform any tasks as a service animal.
Conlan responded that Teddy was a service dog and that Teddy had been trained
to alert others when he was about to have an anxiety attack. Miller made no
further inquiry.

Conlan then proceeded to the tire shop customer counter where he was
greeted by tire shop supervisor, Thomas Wilhelm (Wilhelm). Conlan purchased a
set a tires for his vehicle and took a seat in the tire shop’s waiting room while the
tires were being installed.

12. Atsome point, Conlan left the waiting room and began walking to the
restroom located in the tire shop area. The tire shop manager, Dave Vanderpflug

(Vanderpflug) approached Conlan. Vanderpflug asked Conlan whether Teddy

-4.
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 5 of 42

was a service animal. Conlan responded that Teddy was a comfort dog.
Vanderpflug told Conlan that he didn’t understand why Conlan needed a comfort
dog in the tire shop when he didn’t need a dog at work. Vanderpflug urged
Conlan to take Teddy for a walk outside the warehouse while his new tires were
being installed.

Vanderpflug’s comment about Teddy upset Conlan. Conlan used the
bathroom and returned to the tire shop’s waiting room. Conlan remained in the
waiting room until his new tires were installed. Conlan then drove home.

13. Conlan began taking Teddy with him on Costco marketing trips
beginning on or about March 13, 2017.

14. On March 24, 2017, Conlan met with Allen Arnold (Arnold), the
General Manager of the Helena warehouse. Conlan told Arnold about the
comments Vanderpflug had made to him in the tire shop on March 11, 2017,
regarding Teddy. Conlan told Arnold that he believed Vanderplug’s comments
were inappropriate. Arnold told Conlan that he would investigate incident.

During this meeting, Conlan also told Arnold that he would like to bring
Teddy to work. Conlan presented Arnold with a note that had been written by
Nurse Practitioner Melissa Zimmerman (Zimmerman). The note, dated

February 10, 2017, stated that Conlan “would benefit from a companion dog

-5-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 6 of 42

because of mental health reasons.” (Ex. 501). Zimmerman prepared the note at
Conlan request. Conlan told Zimmerman what to say in the note. Zimmerman had
not diagnosed Conlan with a mental illness when she wrote the note.

15. Conlan met with Arnold again on April 4, 2017. Conlan asked
Amold again whether he could bring Teddy to work. Arnold stated that he would
discuss the issue further with Conlan in the near future. Arnold requested that
Conlan provide additional information regarding his need to have Teddy at work.
Conlan stated that he would obtain a note from his health care provider.

16. Conlan met with Zimmerman on April 5, 2017. Conlan
asked Zimmerman to prepare a second note regarding Teddy. Zimmerman
prepared the note. The second note, dated April 5, 2017, stated that Conlan
“would benefit from a psychiatric service animal (Teddy) due to his mental health
disorder.” (Ex. 503). Conlan told Zimmerman what to say in the note.
Zimmerman had not diagnosed Conlan with a mental health disorder when she
prepared the note.

17. The first note that Zimmerman prepared described Teddy as a
companion dog. The second note that Zimmerman prepared described Teddy as a
service dog. A service dog and a companion dog differ in an significant way. A

service dog is an animal trained to perform a specific task or service to assist its

-6-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 7 of 42

handler with a disability. A companion dog, on the other hand, is not trained to
perform a specific task or service. A companion dog provides emotional support
only.

18. Daniel Manibusan (Manibusan) was an Assistant Warehouse
Manager at Costco’s Helena warehouse in 2017. Conlan met with Manibusan
(Manibusan) on April 12, 2017, regarding Teddy. Conlan told Manibusan that he
wanted to bring Teddy to work as a service dog. Conlan also told Manibusan that
he was frustrated with Arnold because Arnold had failed to respond to his request
to bring Teddy to work. Manibusan told Conlan that Arnold was away on work
and would be returning to the Helena warehouse on April 13, 2017.

19. | Conlan showed Manibusan a card stating that Teddy was a registered
service dog. Conlan had obtained the registration card from a website on the
Internet. Conlan explained that he had trained Teddy to alert others when if he
was about to have an anxiety attack. Conlan also showed Manibusan the note that
Zimmerman had drafted on February 10, 2017, stating that Conlan would benefit
from a companion dog. Conlan told Manibusan that Teddy had been traveling
with him to Costco marketing events.

20. When Arnold returned to the Helena warehouse, Manibusan told

Arnold about his conversation with Conlan.

-7-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 8 of 42

21. Conlan brought Teddy to work on April 13, 2017. Arnold asked
Conlan to step into his office. Assistant Warehouse Manager Dave Preston
(Preston) was already in Arnold’s office. Conlan told Arnold and Preston that he
wanted Teddy to accompany him at work as a service dog. Conlan explained that
he needed Teddy with him at work due to his issues with anxiety.

Arnold called Margo Fincher (Fincher) by telephone so she could
participate in the conference regarding Teddy. Fincher was an Integrated Leave
and Accommodation Specialist in Costco’s corporate office in Issaquah,
Washington.

22. Conlan, Arnold and Fincher discussed Conlan’s request to bring
Teddy to work. Conlan explained that Teddy would alert him and others when he
was about to have an anxiety attack. Fincher reviewed a copy of the note that
Zimmerman had prepared on February 10, 2017, stating that Conlan would benefit
from a companion dog.

23. Fincher told Conlan that Costco could not make a decision regarding
Teddy at that time because Costco needed some additional information from his
health care provider. Costco explained that it needed to know Conlan’s functional
limitations and work restrictions. Conlan replied that he had additional

information at home. Fincher asked Conlan to retrieve the documents and bring

-8-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 9 of 42

them to the warehouse. Conlan stated that he was unable to do that. Fincher
asked Conlan to take a picture of the documents with his cell phone and send the
documents to her electronically. Conlan stated that he could not do that because
Costco prohibited him from using his personal cell phone for work related matters.

Fincher asked Conlan if there was anything that Costco could do that would
allow him to work the rest of the day without Teddy. Conlan responded that there
was not. Fincher then told Conlan that he would be placed on administrative leave
with pay.

24. Later the same day, Arnold sent Conlan a letter that had been drafted
by Fincher. (Ex. 502). The letter summarized generally the matters that had been
discussed during the April 13, 2017, telephone conference. Jd.

25. Conlan responded to Costco’s request for additional medical
information on April 18, 2017. Conlan provided Costco with the note that
Zimmerman had drafted on April 5, 2017, which stated that Conlan “would benefit
from a psychiatric service animal (Teddy) due to his mental health disorder.”

(Ex. 503).

26. Fincher reviewed Zimmerman’s April 5, 2017 note. Fincher

concluded that Costco could not make a decision on whether Conlan needed

Teddy as a service dog, based on Zimmerman’s note. Fincher concluded that

-9-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 10 of 42

Zimmerman’s note was deficient for the following reasons: (1) it did not describe

Conlan’s work restrictions, if any; (2) it provided no information as to the duration

of Conlan’s work restrictions; and (3) it did not describe the services that Teddy

was trained to provide.

27. Fincher sent Conlan a letter on April 19, 2017. (Ex. 504). Fincher’s

April 19, 2017, letter described in detail the information that Costco needed to

properly evaluate Conlan’s request for an accommodation. Fincher asked Conlan

to provide the following information:

a.

(Ex. 504 at 2-3).

a description of the functional limitations that affected his
ability to work;

a description of his work restrictions;

a list of the accommodations other than a service dog that
would ameliorate his work restrictions;

the tasks that his service dog was trained to perform;

a description of how close his service dog needed to be to
Conlan to do its job; and

whether Conlan could work safely without the use of a service
dog.

28. Enclosed with the letter was a Job Analysis Summary and

-10-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 11 of 42

a Work Restrictions Form. (Exs. 505, 506). The Job Analysis Summary described
Conlan’s job duties. The Work Restrictions Form was designed to assist Conlan’s
health care provider in describing any work restrictions that Conlan had.

29. Also enclosed with the letter was a medical Authorization Form that
Conlan could sign if he wished to do so. (Ex. 12). The Authorization Form, if
signed by Conlan, would authorize third-party provider, Work Care, to make
direct contact with Conlan’s health care provider (at Costco’s expense) to assist
Conlan in obtaining the documentation and information Costco needed to fully
understand the nature and extent of Conlan’s work restrictions. Id.

30. Conlan gave the letter, Job Analysis Summary, and Work Restriction
Form to Zimmerman on April 25, 2017. Zimmerman signed the letter indicating
that she had received it. (Ex. 507).

31. Zimmerman checked a box on the Job Analysis Summary stating that
Conlan was “Approved to return to his position without restrictions.” (Ex. 505 at
4).

32. Zimmerman also completed the Work Restriction Form. On the top
of the first page of the Work Restriction Form, there was a question that asked
whether Conlan was “released to work?” Zimmerman checked the “yes” box.

(Ex. 506).

-l1-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 12 of 42

33. There were multiple areas on the Work Restriction Form for
Zimmerman to describe Conlan’s work restrictions. Zimmerman checked the
boxes indicating that Conlan had no work restrictions. Specifically, Zimmerman
indicated that Conlan had no restrictions with respect to: “Body Position,”
“Strength,” “Other Physical Demands,” “Environmental Conditions,”
“Vision/Auditory or Noise,” and “Mental and Psychological Demands.” (Ex. 506
at 1-3).

34. There was also an area on the Work Restriction Form that sought
“Additional Comments.” In this area of the form, Zimmerman wrote: “No
restrictions. Work accommodation of service animal requested.” (Ex. 506 at 3).

35. Zimmerman also prepared a related note. (Ex. 508). The note, dated

April 26, 2017, stated in pertinent part as follows:

“Work restrictions for Nicholas’ mental health are not limited,
however, he benefits from a companion/psychiatric animal. This
animal helps decrease anxiety and helps manage panic attacks

when they arise, and should be available for full contact at all times
as a service animal. Nicholas has not had a seizure for four years,
and this animal is not for that purpose. This service animal is a
benefit to Nicholas’ mental health disorder, anxiety management,
and for coping with panic attacks.”

Please call if you have any questions.

(Ex. 508).

36. Conlan sent Costco a certified letter on May 1, 2017. (Ex. 509). The

-12-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 13 of 42

letter included the Job Analysis Summary and Work Restriction Form that
Zimmerman had filled-out, and Zimmerman’s April 26, 2017, note.

37. Conlan informed Costco, in his letter, that he had not signed the
medical Authorization Form that would have allowed Work Care to contact
Zimmerman. (Ex. 509). Conlan explained that Costco should contact him directly
if Costco needed any additional medical information regarding his request for an
accommodation. Id.

38. Costco reviewed the documents that Conlan had provided. Costco
concluded reasonably, based on the statements that Zimmerman made on the Job
Analysis Summary and Work Restriction Form, and in her April 26, 2017 note,
that Conlan had no restrictions that precluded him from performing the essential
functions of his job, but Conlan was nevertheless requesting to bring Teddy to
work as a service dog.

39. Costco sent Conlan a letter on May 10, 2017, signed by Arnold.
(Ex. 510). Costco informed Conlan that his request to bring his dog to work was
not approved given that Zimmerman had stated that he had no work restrictions.
Id. Costco told Conlan that he should return to work on May 16, 2017. Jd.

40. Conlan called Arnold on May 17, 2017, the day after he was

-13-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 14 of 42

scheduled to return to work. Conlan told Arnold that he would not return to work
without Teddy. Arnold responded that Conlan should return to work because
Zimmerman had authorized him to return to work without restrictions.

Amold and Conlan then discussed whether Conlan qualified for a leave of
absence. Costco employees with medical conditions may apply for a leave of
absence. (See Ex. 516 at p. 4).

41. Conlan sent Costco a letter on June 2, 2017. (Ex. 24). Enclosed with
the letter was a note that Zimmerman had drafted on May 11, 2017, at Conlan’s
request. (See Ex. 511). The note stated that “Teddy, Nicholas’ Psychiatric Service
Animal, provides anxialysis and should be available to [Conlan] for full contact at
all times as a work accommodation.” Id.

42. Although Zimmerman had referred to Teddy as a “service
animal” in her notes dated April 5, 2017, April 26, 2017, and May 11, 2017, and in
the Work Restrict Form that she had filled-out on April 26, 2017 (Exs. 503, 506,
508 and 511), Zimmerman testified at trial that she had erred when she described
Teddy as a service animal. Zimmerman testified that she should have described
Teddy as an emotional support animal. (Doc. 118 at 194, 196, 201-202, 205, 209-
210). Zimmerman testified that she did not possess the professional certification

required to classify a dog as a “service animal.” (Doc. 118 at 215).

-14-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 15 of 42

43. Costco responded to Conlan’s June 2, 2017, letter with a letter dated
June 7, 2017. (Ex. 513). The letter was drafted by Costco’s corporate Human
Resources Department and signed by Arnold. Costco explained that Zimmerman’s
May 11, 2017, note did not override Zimmerman’s prior certification on April 25,
2017, that Conlan was able to return to work without restrictions. (Ex. 513 at 1).

Enclosed with the letter was a Health Care Provider Form. Costco
explained that the Health Care Provider Form was to be filled out by Conlan’s
health care provider if Conlan wished to apply for a medical leave of absence for
the work days that he had missed since May 16, 2017. Costco informed Conlan
that the deadline for submitting the completed Health Care Provider Form was
June 24, 2017. (Ex. 513 at 1).

44. Costco sent Conlan another letter on July 14, 2017. (Ex. 29).
The purpose of the letter was to remind Conlan that he needed to complete the
previously provided Health Care Provider Form if he wanted to request a leave of
absence for the work days that he had missed since May 16, 2017. Jd. Costco
told Conlan that he had until July 28, 2017, to submit the completed Health Care
Provider Form. Costco further informed Conlan that if he failed to submit the

completed Health Care Provider Form to Costco by that date, Costco may

-15-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 16 of 42

terminate his employment for failing to comply with Costco’s leave of absence
policy. Id.

45. Costco sent Conlan another letter on July 17, 2017. (Ex. 514).
Costco informed Conlan that Costco had extended the deadline for his submission
of the completed Health Care Provider Form. Costco informed Conlan that the
new deadline was August 1, 2017. Jd.

46. Conlan contacted Manibusan by telephone on July 19, 2017. Conlan
told Manibusan that Zimmerman had refused to complete the Health Care Provider
Form. Conlan stated that Zimmerman had refused to complete the Health Care
Provider Form because she believed that Conlan was able to return to work.
Conlan never provided Costco with the completed Health Care Provider Form.

47. Conlan’s last day of work was April 13, 2017. Conlan’s leave of
absence after May 17, 2017, was unauthorized.

48. Costco’s Employee Agreement (the employee handbook) provides
that a violation of Costco’s Leave of Absence Policy provides grounds for the
termination. (Ex. 516 at 12). Conlan had received a copy of the employee
handbook on or about March 18, 2016. (Ex. 517).

49. Costco sent a letter to Conlan on August 21, 2017, informing Conlan

-16-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 17 of 42

that his employment at Costco had been terminated. (Ex. 515). Costco informed
Conlan that his employment had been terminated because he had violated Costco’s
leave of absence policy. Jd.

50. Conlan never informed Costco, at any time prior to his termination,
that his travel anxiety restricted or limited his ability to drive on snowy or icy
roads. The first time that Conlan informed Costco that his travel anxiety restricted
or limited his ability to drive on snowy or icy roads was when he testified at trial.

51. Conlan had a Costco customer membership in 2017. Conlan’s
customer membership entitled him to purchase merchandise in Costco’s
warehouses.

52. It was Costco’s policy to abide by all laws, rules and regulations
when a Costco member entered a Costco warehouse with a service animal.

53. Costco’s employees have access to policies and educational materials
that address the use of service animals by members. (See Exs. 520, 521).

54. The educational materials address the public accommodation
provisions of the Americans with Disabilities Act with respect to service animals.
The educational materials include lists of frequently asked questions that are
designed to assist employees who may encounter members or other shoppers with

service animals. (Ex. 522).

-17-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 18 of 42

55. | Costco’s Assistant Warehouse Manager Dave Preston had received
training with respect to service animals prior to July of 2017. Preston was
knowledgeable about Costco’s policies with respect to the use of service animals
by customers.

56. Preston had developed an informal mentor-mentee relationship with
Conlan prior to July of 2017.

57. Conlan had told Preston, prior to July of 2017, that he had
experienced travel anxiety and that he had a “comfort dog” to assist him with his
anxiety.

58. Preston, because of his training, understood that there was a
difference between a comfort dog and a service dog. Preston knew that a service
dog was an animal that had been specifically trained to perform certain tasks for a
person with a disability, while a comfort dog merely provided support and
comfort, and did not perform specific tasks for a person with a disability.

59. Preston was working in the Helena warehouse on July 20, 2017.
Preston was approached by a member who told him that another member had a
dog in the pharmacy area. Preston walked to the pharmacy area. Preston observed
Conlan and Teddy. Preston and Conlan engaged in casual conversation. Preston

then asked Conlan whether Teddy was a comfort dog.

-18-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 19 of 42

60. Conlan replied that Teddy was a service dog. Preston understood
from his training that, when a member came into the warehouse with a dog, he
could make only a limited inquiry to determine whether the dog was a service
animal. If the member said that the dog was a service animal, Preston knew that
he could only ask the member to describe the task that the dog was trained to
perform.

61. Preston asked Conlan to identify the task that Teddy was trained to
perform. Conlan replied that Teddy was trained to alert others if he was having an
anxiety attack.

62. Given Conlan’s response, Preston did not raise any objections to
Teddy being in the warehouse, and Preston made no further inquiries regarding
Teddy status as a service dog.

63. The Manager of the Pharmacy, Nikki Demartin (Demartin), observed
Conlan and Preston as they spoke. Demartin testified that the conversation looked
friendly. Demarin saw nothing that looked like an argument. Demartin observed
no body language which made her think that Conlan and Preston were in any sort
of confrontation or argument.

64. At some point, Conlan told Preston that he needed to use a telephone

to call someone at Costco’s corporate office regarding his 401(k) account. Conlan

-19-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 20 of 42

told Preston that he was unable to make the call on his cell phone because it was
broken.

65. Preston told Conlan that he could use the telephone in Arnold’s
private office once he got his prescription filled. Preston escorted Conlan to
Arnold’s office.

66. Preston helped Conlan locate the phone number of Costco’s corporate
office. Preston left Conlan and Teddy alone in Arnold’s office.

67. Conlan left the warehouse of his own accord after completing his
telephone call.

68. Atno time did Preston tell Conlan that he or Teddy were not welcome
in Costco’s warehouse.

69. Conlan filed an administrative complaint with the Montana Human
Rights Bureau and the Equal Employment Opportunity Commission (EEOC) on
November 7, 2017. (Ex. 523). Conlan alleged that Costco had violated his rights
in a place of public accommodation by prohibiting him from having Teddy in the
Helena warehouse on July 20, 2017. Jd.

70. The Montana Human Rights Bureau investigated Conlan’s Claim.
The Montana Human Rights Bureau issued its Final Investigative Report on

May 7, 2018. (Ex. 524). The Final Investigative Report addressed the encounter

-20-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 21 of 42

between Preston and Conlan on July 20, 2017. The Montana Human Rights
Bureau dismissed Conlan’s administrative complaint on May 7, 2018. (Ex. 525).

71. Conlan initiated the present action on March 5, 2018, in the Montana
Fifth Judicial District Court, Jefferson County. (Doc. 6).

72. Conlan amended his Complaint on August 6, 2018. (Doc. 1-1 at 2).
Conlan served the Amended Complaint on Costco on September 22, 2018. (See
Doc. | at 2).

73. Costco removed the case on September 25, 2018, invoking this
Court’s diversity jurisdiction. (Doc. 1).

CONCLUSIONS OF LAW

1. This Court possesses jurisdiction over the parties and the subject
matter of this action under 28 U.S.C. § 1332. Venue is proper given that Conlan
was employed by Costco in Helena, Montana.

2. Conlan has asserted discrimination claims against Costco based
on his status as a Costco employee and based on his status as a Costco member-
customer.

3. Conlan’s discrimination claims are grounded on the Americans
with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seg. and on the Montana

Human Rights Act (MHRA), Mont. Code Ann. §§ 49-2-101 et seg. (Doc. 32).

-21-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 22 of 42

Conlan alleges in Count | of his Second Amended Complaint that Costco
violated the MHRA by failing to accommodate his mental disability. Conlan
alleges in Count 2 that Costco violated the public accommodation provisions of
the MHRA by refusing to allow Teddy to accompany him in the Helena warehouse
when he was shopping as a customer on July 20, 2017. Conlan alleges in Count 3
that Costco violated the MHRA by retaliating against him for requesting an
accommodation, and for filing an administrative claim of discrimination with the
Montana Human Rights Bureau. Conlan alleges in Counts 4 and 5 that Costco
violated the MHRA and the ADA by terminating his employment because of his
mental disability.

A. Disability Discrimination Claims — (Counts 4 and 5)

4. The ADA makes it unlawful for an employer to discriminate against
an employee on the basis of his disability. 42 U.S.C. § 12112(a).

5. | The MHRA is modeled after the ADA. Pannoni v. Board of Trustees,
90 P.3d 438, 444 (Mont. 2004). Montana follows federal law in interpreting the
MHRA. /d.; Borges v. Missoula County Sheriff's Office, 415 P.3d 976, 984
(Mont. 2018).

6. The Court analyzes a disability discrimination claim under the

-22-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 23 of 42

burden-shifting framework announced in McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802-804 (1973). See Curley v. City of North Las Vegas, 772 F.3d 629,
632 (9th Cir. 2014). Under the McDonnell framework, the plaintiff must first
establish a prima facie case of discrimination. If the plaintiff succeeds in doing
so, the burden of production shifts to the defendant to articulate some legitimate,
nondiscriminatory reason for its actions. McDonnell Douglas, 411 U.S. at 802-
803. Finally, if the defendant carries its burden, the plaintiff must then prove that
the reason offered by the defendant was not its true reason, but rather a pretext for
discrimination. Jd. at 804-805.

7. Toestablish a prima facie case of disability discrimination under
either the ADA or the MHRA, a plaintiff must prove:

(1) That he is disabled person;

(2) That he is qualified to perform the essential functions of his
job; and

(3) That he suffered an adverse employment action because of his
mental or physical disability.

Sanders v. Arneson Products, Inc., 91 F.3d 1351, 1353 (9th Cir. 1996); Pannoni,

90 P.3d at 444.

-23-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 24 of 42

Element No. 1 — The Plaintiff Must Possess a Disability

8. An individual is considered “disabled under the ADA and the MHRA
if he (1) has a mental or physical impairment that substantially limits one or more
major life activities; (2) has a record of a disability; or (3) is regarded by his
employer as having a disability. Conlan’s discrimination claim is based on an
actual disability. 42 U.S.C. § 12102(1); Mont. Code Ann. § 49-2-101(19)(a).

9. When a plaintiff alleges a discrimination based on an actual
disability, the plaintiff must show: (1) that he possesses a physical or mental
impairment; and (2) that the impairment imposes a substantial limitation on one or
more major life activities. 42 U.S.C. § 12102(1)(A); Mont. Code Ann. § 49-2-
101(19)(a)(i).

10. The term mental impairment is defined by the federal regulations as
“(a]ny mental or psychological disorder, such as ... an emotional or mental
illness. 29 C.F.R. § 1630.2(h).

11. Expert medical testimony may be used to establish that a plaintiff has
a physical or mental impairment. Tesone v. Empire Marketing Strategies, 942
F.3d 979, 996 (10th Cir. 2019). However, neither the ADA or its implementing
regulations state that medical testimony is required. /d. There is no general rule

that medical testimony is always necessary to establish an impairment. Jd.

-24-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 25 of 42

Whether medical evidence is necessary to establish the existence of an impairment
is a determination that must be made on a case-by-case basis. Jd.; Mancini v. City
of Providence, 909 F.3d 32, 39 (1st Cir. 2018).

12. Courts generally require medical evidence when an impairment
“would be unfamiliar to a lay jury and only an expert could diagnose the
condition.” Tesone, 942 F.3d at 996 (quoting Mancini, 909 F.3d at 41). By
contrast, when a plaintiff alleges an impairment “that a lay jury can fathom
without expert guidance,” courts generally “do not require medical evidence” to
establish the impairment. Tesone, 942 F.3d at 996 (quoting Mancini, 909 F.3d at
42).

13. Here, Conlan testified that he suffers from travel anxiety and anxiety
related panic attacks. Conlan testified that his travel anxiety stems from a car
accident he experienced on an icy roadway when he was 16 years old. Conlan
testified that he continues to suffer anxiety and anxiety related panic attacks when
he travels on icy roadways. Conlan’s testimony was supported by medical
evidence. Zimmerman testified that when she first met Conlan in 2016 or 2017,
Conlan told her that he had previously been diagnosed with anxiety by a medical
provider. Conlan also told Zimmerman that the medical provider had prescribed

Benzodiazepine to address his anxiety symptoms. Zimmerman testified that

-25-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 26 of 42

Conlan had appeared anxious on more than one occasion. Zimmerman testified
that she treated Conlan by continuing his anxiety medication and by referring
Conlan to a psychologist and a social worker. Anxiety disorders may qualify as a
mental impairment. See, e.g. Jones v. McDonough, 2021 WL 964045, at *11
(M.D. Tenn. March 15, 2021); Asorga v. Idahoan Foods, LLC, 2019 WL 4120803,
at *5 (D. Idaho Aug. 29, 2019). The Court finds that Conlan presented sufficient
evidence to prove that he had a mental impairment for purposes of the ADA and
the MHRA.

14. An impairment qualifies as a disability if the impairment
“substantially limits” one or more a major life activities. 42 U.S.C. § 12102(1)(A).
The term “substantially limits” means that the impairment substantially limits the
ability of an individual to perform a major life activity as “compared to most
people in the general population.” 29 C.F.R. § 1630.2()(1)(ii).

15. The determination of whether an impairment “substantially limits” a
major life activity requires an individualized assessment. 29 C.F.R.

§ 1630.2(j)(1)(iv).

16. Episodic impairments qualify as a disability if the episodic

impairment “would substantially limit a major life activity when active.”

42 U.S.C. § 12102(4)(D).

-26-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 27 of 42

17. | When a court assesses whether an impairment substantially limits a
major life activity it must not consider the ameliorative effects of mitigating
measures, such as medication. 29 C.F.R. § 1630.2(j)(1)(vi).

18. Expert medical testimony may be used to establish that an
impairment substantially limits a major life activity. Tesone, 942 F.3d at 996.
However, neither the ADA or its implementing regulations require that a plaintiff
present medical testimony. /d. To the contrary, the implementing regulations
state that “[t]he comparison of an individual’s performance of a major life activity
to the performance of the same major life activity by most people in the general
population usually will not require scientific, medical or statistical analysis.”

29 C.F.R. § 1630.2(j)(1)(v).

19. “Major life activities” are normal activities of living which a non-
disabled person can do with little or no difficulty. The ADA sets forth a non-
exclusive list of major life activities. Major life activities include, but are not
limited to, “carrying for oneself, performing manual tasks, seeing, hearing, eating,
sleeping, walking, standing, lifting, bending, speaking, breathing, learning,
reading, concentrating, thinking, communicating, and working.” 42 U.S.C.

§ 12102(2)(A).

20. Here, Conlan testified that his travel anxiety and anxiety related

-27-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 28 of 42

panic attacks, when active, substantially limited his memory, his ability to
articulate, and his ability to drive a car on slippery roadways. Conlan testified that
when he has a panic attack his face goes numb, his fingers lock up, he
hyperventilates, and he communicate in mumbles. Costco did not refute Conlan’s
testimony regarding the limiting effects of his travel anxiety and panic attacks.
The Court finds that Conlan presented sufficient evidence to prove that his anxiety
and panic attacks substantially limited more than one major life activity. Conlan
proved that he had a mental disability for purposes of the MHRA.

Element 2 — The Plaintiff Must be a Qualified Individual

21. To state a claim of discrimination under either the ADA or the

MHRA, a plaintiff must show that he is a “qualified individual.” See 42 U.S.C.
§ 12112(a). The ADA defines a “qualified individual” as an individual with a
disability who, can perform “the essential functions of the employment position
that such individual holds or desires,” with or without a reasonable
accommodation. 42 U.S.C. § 12111(8). The term “essential functions” means the
“fundamental job duties of the employment position the individual with a
disability holds or desires.” 29 C.F. R. § 1630.2(n)(1).

22. Here, it is clear that Conlan could perform the fundamental job

-28-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 29 of 42

duties of a Membership Marketer Service Clerk. Conlan received a positive
performance evaluation on November 22, 2016. Conlan became the top seller of
new Costco memberships in March 2017. The Court finds that Conlan presented
sufficient evidence to prove that he was a “qualified individual” for purposes of
the ADA and the MHRA.
Element 3 — Adverse Employment Action Based on a Disability

23. To establish a prima facie case of disability discrimination, Conlan
must show that Costco terminated his employment because of his travel anxiety.

24. The evidence as to Costco’s actions is not in dispute. When Costco
could not immediately address Conlan’s request for an accommodation on
April 13, 2017, Costco placed Conlan on a leave of absence. When Zimmerman
cleared Conlan to return to work without restrictions on or about May 1, 2017,
Costco informed Conlan that his request for an accommodation was not approved
and that he should return to work on May 16, 2017. Conlan did not return to
work on May 16, 2017, as scheduled. Instead, Conlan contacted Costco the
following day, and said he would not return to work without his dog. At that
point, Conlan was on an unauthorized leave of absence.

25. Costco has a medical leave program available to qualifying

-29-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 30 of 42

employees. Costco informed Conlan of that option and provided Conlan with the
necessary paperwork to request a medical leave of absence. Conlan never sought
a leave of absence.

26. Costco informed Conlan in writing on June 7, 2017, that he was on
an unauthorized leave of absence as of May 16, 2017, and that company policy
provided that an unauthorized leave of absence was cause for termination.

(Ex. 513).

27. Costco warned Conlan in writing on July 17, 2017, that his
employment may be terminated given that his leave of absence had not been
authorized. (Ex. 514). Conlan did not respond to Costco’s letter.

28. Costco terminated Conlan’s employment on August 21, 2017,
because Conlan had violated Costco’s leave of absence policy by remaining on
unauthorized leave for approximately 90 days. (Exs. 515, 518).

29. Anemployer may lawfully terminate an employee when the
employee has no work restrictions and fails to return to work in violation of an
employer’s leave of absence policy. See Garcia v. Salvation Army, 918 F.3d 997,
1009-1010 (9th Cir. 2019).

30. Costco’s lawfully terminated Conlan’s employment.

-30-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 31 of 42

31. Conlan failed to prove that Costco terminated his employment
because of his mental disability. Conlan presented no evidence tying his
termination to his mental disability. Conlan has failed to establish a prima facie
case of disability discrimination. Costco is not liable to Conlan under either

Count 4 or Count 5.

B. Failure to Accommodate Claim — (Count 1)

32. A failure to accommodate claim “refers to the
employer’s failure to take action that would permit an otherwise qualified
employee to perform his essential job functions.” Alexander v. Montana
Development Center, 430 P.3d 90, 95 (Mont. 2018). When an employee has a
disability that restricts his ability to perform an essential function of his job, the
employer must provide the employee a reasonable accommodation, absent a
showing that the accommodation would impose an undue hardship. 42 U.S.C. §
12112(b)(5)(A); Mont. Code Ann. § 49-2-101(19)(b); Garcia, 918 F.3d at 1010;
Alexander, 430 P.3d at 95. However, if the employee’s disability does not restrict
the employee’s ability to perform an essential function of his job, the employer is
not required to provide a reasonable accommodation under either the ADA or the
MHRA because there is no restriction to accommodate. Garcia, 918 F.3d at 1010;

Alexander, 430 P.3d at 95.

-31-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 32 of 42

33. Conlan’s medical provider, Zimmerman, stated multiple times in
writing that Conlan had no work restrictions and that Conlan could return to work
without restrictions. (See Exhibits 505, 506 and 508). Conlan offered no
testimony to the contrary at trial. Conlan himself, admitted on direct examination
that he had no work restrictions in April 2017, when he and Zimmerman reviewed
Fincher’s April 19, 2017, letter and filled-out the Work Restriction Form and Job
Analysis Summary that were enclosed with Fincher’s letter. (Doc. 119 at 183).

34. The fact that Zimmerman had cleared Conlan to return to work
without restrictions meant that Costco had no obligation to accommodate Conlan’s
mental disability. Garcia, 918 F.3d at 1010; Alwood v. Ecolab, Inc., 2017 WL
1162164, at *20 (D. Mont. Mar. 28, 2017); see also, Ballard v. Terros Inc., 2021
WL 1597892, at *6 (D. Ariz. Apr. 23, 2021)(a doctor’s release to work without
restrictions supports a finding that a person no longer suffers from a disability
requiring an accommodation); Rivera v. FedEx Corp., 2013 WL 6672401, at *4-5
(N.D. Cal. Dec. 18, 2013)(plaintiff failed to demonstrate disability requiring
accommodation upon doctor’s clearance without restrictions).

35. Given that Conlan had failed to prove that he had any restrictions

which precluded him from performing the essential function of his job, Costco did

-32-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 33 of 42

not discriminate against Conlan in violation of the ADA or the MHRA when it
declined to give Conlan the accommodation of a dog at work.
36. Conlan failed to prove his Failure to Accommodate Claim. Costco is
not liable to Conlan under Count 1.
The Interactive Process

37. An interactive process violation refers to a failure by an employer to
communicate with an employee about potential accommodations. Alexander, 430
P. 3d at 95. When an employee notifies his employer that he has a need for an
accommodation, that notification triggers an obligation on the employer and the
employee to engage in an “interactive process.” Barnett v. U.S. Air, Inc., 228 F.3d
1105, 1111-1116 (9th Cir. 2000); Borges, 415 P.3d at 984.

38. The shared goal is to identify the restrictions caused by the
employee’s disability, and identify a reasonable accommodation that would allow
the employee to perform his job effectively despite his disability. Barnett, 228
F.3d at 1114-1115; Borges, 415 P.3d at 984. Both the employer and the employee
must communicate in good faith during the interactive process. Jd. The employer
and employee must communicate directly and exchange essential information. Jd.

Neither side can delay or obstruct the process. Jd.

-33-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 34 of 42

39. Ifan employer fails to engage in the interactive process in good faith,
the employer will face liability, if a reasonable accommodation would have been
possible. Snapp v. United Transportation Union, 889 F.3d 1088, 1095 (9th Cir.
2018) (quoting Barnett, 228 F.3d at 1116).

40. Ifthe employee causes a breakdown in the interactive process,
the employer faces no liability under either ADA or the MHRA. Romero v.
County of Santa-Clara, 666 Fed. Appx. 609, 611 (9th Cir. 2016); Alexander,
430 P.3d at 280.

41. Costco has an entire Integrated Leave Department designed to
handle employee disability claims and requests for accommodations. When
Conlan first stated that he wanted a dog as an accommodation, the managers
at Costco’s Helena warehouse asked Costco’s Integrated Leave and
Accommodation Specialist Margo Fincher to engage Conlan in the
interactive process.

42. Fincher gathered information from Conlan over the phone.

Fincher reviewed the notes that Zimmerman had prepared on February 10,
2017, and on April 5, 2017.
43. | Because Zimmerman’s notes failed to contain the information

that Costco needed to properly evaluate Conlan’s accommodation request,

-34-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 35 of 42

Fincher sent Conlan a very detailed letter which included a Job Analysis
Form so Zimmerman could understand the essential functions of Conlan’s
job, and a Work Restriction Form so Zimmerman could identify Conlan’s
work restrictions with precision.

44. Fincher’s letter also informed Conlan that he could use
WorkCare, at Costco’s expense, to assist him in producing the requested
information regarding his work restrictions. While Conlan did not use
WorkCare, which was his choice, Costco demonstrated its commitment to
the interactive process by making this option available to Conlan. (Exs.
504, 505 and 506).

45. Zimmerman stated on the Work Restriction Form that Conlan
had no work restrictions and that Conlan could return to work without any
restrictions, but that Conlan nevertheless was requesting to bring his dog to
work as an accommodation. (Exs. 505 and 506). Costco’s obligation to
continue the interactive process ceased at that point because Zimmerman
had stated clearly that Conlan’s travel anxiety did not restrict his ability to
perform any of the essential functions of his job. Alwood, 2017 WL
1162164, at *20; Garcia, 918 F.3d at 1010.

46. Costco understood that Conlan wanted to have his dog with

-35-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 36 of 42

him at work even though he had no work restrictions. Zimmerman made
that clear on the Work Restriction Form (Ex. 506), and in her May 11, 2017,
letter. (Ex. 511). However, Costco did not violate the ADA or the MHRA
by declining Conlan’s request given that Zimmerman had stated that
Conlan had no work restrictions. Alwood, 2017 WL 1162164, at *20;
Garcia, 918 F.3d at 1010.
47. Costco was not required to restart the interactive process in the
absence of additional evidence that would serve to modify Zimmerman’s
statements that Conlan had no work restrictions. See Garcia, 918 F.3d at
1010; Allen v. Pacific Bell, 348 F.3d 1113, 1115 (9th Cir. 2003). Conlan
presented no such evidence to Costco prior to the date his employment was
terminated. The first time that Conlan told Costco that his travel anxiety
restricted his ability to travel on icy roads was at trial.
48. Costco participated in the interactive process in good faith.
No violation of the ADA or the MHRA occurred.
C. The Retaliation Claim — (Count 3)

49. To establish a prima facie case of retaliation under the MHRA,
a plaintiff must prove:

(1) That he engaged in a protected activity;

-36-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 37 of 42

(2) That his employer took an adverse action against him;
and

(3) That a causal link existed between the protected activity
and the employer’s action.

Rolison v. Bozeman Deaconess Health Services, Inc., 111 P.3d 202, 217
(Mont. 2005); Alwood, 2016 WL 1451529, at *6.

50. To establish causation between a protected act and an adverse
employment action, the employee demonstrate that engaging in the
protected activity was one of the reasons for the adverse employment action
and but for the protected activity the adverse employment action would not
have occurred. Villiarimo v. Aloha Island Air, Inc.,281 F.3d 1054, 1064-

1065 (9th Cir. 2002).

51. Here, Conlan established the first two elements of his prima
facie case, but failed to establish the third element. Conlan established that
he had engaged in a protected activity. Conlan testified that he requested a
reasonable accommodation and that he filed a discrimination complaint with
the Montana Human Rights Bureau. Conlan also established that Costco
undertook an adverse employment action against him by terminating his
employment. However, Conlan failed to establish a causal link between his

protected activity and Costco’s decision to terminate his employment.

-37-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 38 of 42

Conlan presented no evidence that his request for a reasonable
accommodation, or his filing of a complaint before the Montana Human
Rights Bureau, was one of the reasons for his termination and that but for
his protected activity he would not have been terminated. Villiarimo, 281
F.3d at 1064-1065.

52. The evidence showed that Costco terminated Conlan’s
employment because Conlan had violated Costco’s leave of absence policy.
D. The Public Accommodation Claim — (Count 2)

53. Conlan alleges in Count 2 of his Second Amended
Complaint that Costco violated the public accommodation provisions of the
MHRA by not allowing him to have his dog Teddy in Costco’s Helena
warehouse on July 20, 2017, when he entered the warehouse as a customer.

54. | The MHRA makes it illegal to discriminate against a disabled
person by refusing to allow him access to a place of public accommodation.
Mont. Code Ann. § 49-2-304(1)(a).

55. |The MHRA mirrors Title III of the ADA. Title III prohibits
discrimination in access to public accommodations by providing that “no
individual shall be discriminated against on the basis of disability in the full

and equal enjoyment of the goods, services, facilities, privileges,

-38-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 39 of 42

advantages, or accommodations of any place of public accommodation.”
42 U.S.C. § 12182(a).

56. | Costco’s Helena warehouse qualifies as a place of public
accommodation under Montana law given that it offers goods and services
to members of the public. Mont. Code Ann. § 49-2-101(20)(a).

57. Persons with disabilities are allowed to be accompanied by
service animal in places of public accommodation. Mont. Code Ann. § 49-
4-214(1).

58. A-service animal means a dog “that is individually trained to
provide assistance to an individual with a disability.” Mont. Code Ann.

§ 49-4-203(2).

59. It was unclear, from the evidence presented, whether Teddy
was a service dog protected by Montana law, or merely a comfort dog.
Conlan asked Zimmerman to refer to Teddy a companion dog, not a service
dog, in the first letter Zimmerman wrote for Conlan on February 10, 2017.
Zimmerman testified that she had erred when she later referred to Teddy as a
service dog in the notes she prepared on April 5, 2017, and on April 26,
2017. Zimmerman testified that Teddy was actually an emotional support

dog. (Doc. 118 at 196).

-39-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 40 of 42

Conlan, on the other hand, testified that Teddy was a service dog.
Conlan testified that when he felt a panic attack coming on he would push a
button on his watch which would emit a noise. Teddy would respond to the
noise by sitting near his feet and bark. Teddy’s bark would alert people in
the vicinity that Conlan needed assistance. Conlan testified that he learned
how to train Teddy as a service dog by reviewing information on the
Internet.

60. The federal regulations interpreting the ADA state that an
employee working in a place of public accommodation may ask a customer
two questions if the customer brings an animal into the location. The
employee may ask (a) whether the animal is a service animal required
because of a disability and (b) what work or task the animal has been trained
to perform. 28 C.F.R. § 35.136(f).

61. | When Conlan first entered the Helena warehouse on July 20,
2017, a Costco employee at the door asked Conlan whether Teddy was a
service animal. When Conlan responded that Teddy was a service dog
trained to assist him in the event of a panic attack, the Costco employee
allowed Conlan and Teddy to enter the warehouse. No discrimination

occurred.

-40-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 41 of 42

62. | Costco’s Assistant Manager, Dave Preston, later observed
Conlan in the pharmacy area. Preston asked Conlan whether Teddy was a
comfort dog. Preston asked whether Teddy was a comfort dog because
Conlan had previously told Preston that Teddy was a comfort dog. When
Conlan responded that Teddy was a service dog, Preston made no further
inquiry. Preston did not limit Conlan’s ability to have his dog in the
warehouse. No discrimination occurred.

63. | When Conlan later told Preston that he needed to use a
telephone in the warehouse because his cell phone was broken, Preston
allowed Conlan to use the telephone in the General Manager’s office. It
would make no sense for Preston to escort Conlan and his dog to the
General Manager’s office, and then allow Conlan to make a personal phone
call, if, as Conlan claims, Preston told Conlan that neither he nor his dog
were allowed in the warehouse and they needed to leave.

64. The evidence presented at trial established that no Costco
employee discriminated against Conlan in violation of Montana law when
Conlan brought Teddy into the Helena warehouse on July 20, 2017. Costco

is not liable to Conlan under Count 2.

-4]-
Case 6:18-cv-00094-JTJ Document 145 Filed 06/09/21 Page 42 of 42

ORDER
1. All of Conlan’s claims against Costco are DISMISSED with
prejudice.
2. The Clerk is directed to enter judgment accordingly.

DATED this 9th day of June, 2021.

eo eeny

NN. “ {
John Johnston ~---—

United States Magistrate Judge

 

-42-
